Plaintiff in error was convicted at the January, 1911, term of the county court of Canadian county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of three hundred dollars and imprisonment in the county jail for a period of sixty days. The proof upon the part of the state is from one witness, who was employed for the purpose of securing evidence upon which to base prosecutions for violations of the prohibitory law. In his testimony he admits that he did not know the accused prior to the date of the alleged offense; that he met him in the basement of the Southern hotel, in the city of El Reno, and there purchased the whisky; that to the best of his knowledge accused is the man who sold it to him. A number of witnesses testified that the accused was not at the hotel upon the morning the offense is alleged to have been committed; that he worked on the third floor of the hotel from twelve o'clock noon until twelve o'clock night. One witness testified that he went down into the basement with the state's witness and told him that he might get whisky from a negro named Carter, and that Carter is the man with whom witness dealt. The proof also shows that there was a strong resemblance between Carter and the accused. Both were negro boys working at the hotel. In our judgment the proof is entirely insufficient to sustain the judgment, and unless the state's case can be made stronger, the prosecution should be dismissed. The judgment is reversed and the cause remanded with directions to grant a new trial. *Page 734